

CSW INDUSTRIALS, INC.
Performance Share Award Agreement



Date of Grant:__________________Name of Participant:___________________Target
Number of Performance Shares:___________________Performance Period:The period
beginning on <<date>> and ending on <<date>>.



CSW Industrials, Inc. (the “Company”) hereby awards to <<name>> (the
“Participant”) the target number of shares set forth above which are each
equivalent to one Common Share, $0.01 par value per share, of the Company (the
“Performance Shares”) pursuant to the CSW Industrials, Inc. Amended and Restated
2015 Equity and Incentive Compensation Plan (the “Plan”).
Unless otherwise provided herein, capitalized terms used in this Award Agreement
that are defined in the Plan and not defined herein shall have the meanings set
forth in the Plan. The terms and conditions of the Performance Shares awarded
hereby, to the extent not controlled by the terms and conditions contained in
the Plan, are as follows:
1.No Right to Continued Employee Status
Nothing contained in this Award Agreement shall confer upon Participant the
right to the continuation of his or her employee status, or to interfere with
the right of the Company or any Subsidiary, as applicable, to terminate such
relationship.
2. Vesting of Performance Shares
(a) The Performance Shares awarded hereby are contingently awarded, and the
Participant’s vesting in all, or any portion, of the Performance Shares and the
issuance of the equivalent number of Common Shares pursuant to Section 3 below,
are dependent on the achievement of the Management Objectives set forth in
Exhibit A to this Award Agreement and, except as otherwise provided in Sections
2(c) and (d) below, the Participant remaining an employee of the Company or one
of its Subsidiaries until the last day of the Performance Period. Subject to
Sections 2(c) and 2(d) below, in the event of the Participant’s termination of
service from the Company and all Subsidiaries prior to the last day of the
Performance Period, the Performance Shares awarded pursuant to this Award
Agreement shall be forfeited and cancelled on the date of such termination of
service. The Common Shares, if any, that are issued pursuant to this Award
1



--------------------------------------------------------------------------------



Agreement following the end of a Performance Period are subject to the Company’s
“Recoupment of Incentive Compensation” policy, as it may be amended from time to
time.
(b) Any portion of the Performance Shares that does not vest on the last day of
the Performance Period as provided in Section 2(a) above or Section 2(c) or
Section 2(d) below, will be forfeited and cancelled on the last day of the
Performance Period.
(c) Treatment of Award Upon Change in Control, Disability or Death.
Notwithstanding anything contained in this Award Agreement to the contrary, the
Performance Shares awarded pursuant to this Award Agreement shall automatically
vest as provided in Exhibit A hereto and become issuable as provided in Section
3 below upon the occurrence of any of the following events: (i) a Change in
Control, (ii) the Participant’s termination of service from the Company and all
Subsidiaries due to his or her Disability or (iii) the Participant’s termination
of service from the Company and all Subsidiaries due to his or her death.
Additionally, notwithstanding anything contained in this Award Agreement to the
contrary, the forfeiture and cancellation of the Performance Shares awarded
pursuant to this Award Agreement are subject to the terms and provisions of the
Company’s Executive Change in Control and Severance Benefit Plan, dated December
9, 2016, as it may be amended from time to time. “Disability” means the
Participant’s inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months.
(d) Treatment of Award Upon Retirement. (i) Notwithstanding anything contained
in this Award Agreement to the contrary, and subject to clause (ii) below, the
Performance Shares awarded pursuant to this Award Agreement shall remain
eligible to vest at the end of the Performance Period as if the Participant was
still employed, and shall not be forfeited, upon the Participant’s termination
of service from the Company and all Subsidiaries due to his or her Retirement.
(ii) If the Participant’s service terminates due to his or her Retirement prior
to the one-year anniversary of the Date of Grant, the Participant will vest in a
pro-rated portion of the Performance Shares awarded pursuant to this Award
Agreement based on the number of full months the Participant was employed by the
Company during the Performance Period. If the Participant’s service terminates
due to his or her Retirement on or after the one-year anniversary of the Date of
Grant of this Award Agreement, the Performance Shares will vest in full without
proration. (iii)
2



--------------------------------------------------------------------------------



For purposes of this Award Agreement, “Retirement” means the Participant’s
termination of service for any reason (other than by the Company for Cause) at
any time after the Participant (i) reaches age 60 and (ii) has at least 5 years
of continuous service with the Company (calculated from October 1, 2015).
3. Issuance of Certificates
Subject to prior compliance with Section 7 below, the Company will issue the
certificate(s) for the equivalent number of Common Shares for all, or the
portion, of the Performance Shares awarded to the Participant pursuant to this
Award Agreement that have become vested pursuant to Section 2 above as soon as
administratively feasible after the end of the Performance Period following
written certification by the Committee of the vesting of such Performance Shares
and the number of Common Shares that are issuable and no later than the December
31st of the year following the year in which that Performance Period ends in
order to ensure that this Performance Share Award and the Plan complies with the
specified time of payment requirement of Section 409A(a)(2)(A)(iv) of the Code
and Treas. Reg. §§1.409A-3(a)(4) and (d). If, at the time of a Participant’s
separation from service (within the meaning of Section 409A of the Code) due to
his or her Disability, (i) the Participant is a “specified employee” (within the
meaning of Section 409A of the Code and using the identification methodology
selected by the Company from time to time) and (ii) the Company makes a good
faith determination that the issuance of Common Shares hereunder constitutes
deferred compensation (within the meaning of Section 409A of the Code) the
payment of which is required to be delayed pursuant to the six-month delay rule
set forth in Section 409A of the Code in order to avoid taxes or penalties under
Section 409A of the Code, then the Company shall not issue the Common Shares
before the fifth business day of the seventh month after such separation from
service.
4. Restrictions on Transfer
Neither the Performance Shares awarded pursuant to this Award Agreement nor the
right to the Common Shares, if any, which may become issuable pursuant to this
Performance Share Award may be (i) sold, assigned, transferred, pledged or
otherwise encumbered during the Performance Period or (ii) assignable by
operation of law or subject to execution, attachment or similar process. Any
attempted sale, assignment, transfer, pledge or other disposition of, and the
levy of any execution, attachment or similar process upon, the Performance
Shares and/or the Common Shares, if any, which may become issuable pursuant to
this Performance Share Award contrary to the provisions of this Award Agreement
or the Plan shall be null and void and without force or effect.
5. Dividends and Other Distributions
The Participant shall be entitled to receive credits (“Dividend Equivalents”)
based upon the cash dividends or cash distributions that would have been
declared and paid with respect to the Performance Shares as if the equivalent
number of Common Shares were held by the Participant. Dividend Equivalents shall
be deemed to be reinvested in additional Common
3



--------------------------------------------------------------------------------



Shares (which may thereafter accrue additional Dividend Equivalents). Any such
reinvestment shall be at the Fair Market Value of the Common Shares on the date
of such reinvestment. The Participant shall also have the right to accrue
Dividend Equivalents based upon the stock dividends or stock distributions that
would have been declared and paid with respect to the Performance Shares as if
the equivalent number of Common Shares were held by the Participant. With
respect to any unvested Performance Shares, all Dividend Equivalents or
distributions shall likewise vest in the same manner as the Performance Shares
as to which such Dividend Equivalents or distributions relate. In the event any
Performance Shares do not vest pursuant to Section 2 above, the Participant
shall forfeit his or her right to any Dividend Equivalents accrued with respect
to such unvested and forfeited Performance Shares.
6. No Shareholder Rights
The Performance Shares awarded pursuant to this Award Agreement do not and shall
not entitle the Participant to any rights of a shareholder of the Company prior
to the date Common Shares are issued to the Participant pursuant to Section 3
above.
7. Withholding
To the extent that the Company is required to withhold Federal, state or other
taxes in connection with the vesting of all or any portion of the Performance
Shares and the issuance of an equivalent number of Common Shares, and the
amounts available to the Company are insufficient for such withholding, it shall
be a condition to the obligation of the Company to make any delivery Common
Shares to the Participant that the Participant make arrangements satisfactory to
the Company for payment of the balance of such taxes required to be withheld.
8. Notices
Any notice required to be given pursuant to this Award Agreement or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to the Participant at the address last provided for
his or her employee records.
9. Award Agreement Subject to Plan
This Award Agreement is made pursuant to the Plan and shall be interpreted to
comply therewith. Any provision of this Award Agreement inconsistent with the
Plan shall be considered void and replaced with the applicable provision of the
Plan.
10. Entire Agreement
This Award Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Award Agreement shall
affect or be used to interpret, change or restrict the express terms and
provisions
4



--------------------------------------------------------------------------------



of this Award Agreement, provided, however, in any event, this Award Agreement
shall be subject to and governed by the Plan.
11. Severability
In the event that one or more of the provisions of this Award Agreement shall be
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.
12. Electronic Delivery
The Company may, in its sole discretion, deliver any documents related to the
Performance Shares and the Participant’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
13. Counterparts
This Award Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same agreement.






5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first above written.
COMPANY:


CSW INDUSTRIALS, INC.



             
By: Joseph B. Armes
Chief Executive Officer




PARTICIPANT:



             
6

